Bryan, J.,
delivered the opinion of the Court.
In the year 1871 Edward Lynch granted to the Western Maryland Railroad Company the right to use the water of certain spring upon his land, and in consideration of this grant the railroad company covenanted that he should be entitled forever thereafter to travel without charge upon the trains of the company. Since the making of this contract the railroad company, under authority from the Legislature, has built a track extending from Edgemont, a point on its main line, to the boundary of Pennsylvania; and it has also, under the authority of the Act of 1880, chapter 78, leased the Baltimore and Cumberland Valley Railroad, which lies within the State of Pennsylvania. The question in this case is whether Lynch, by virtue of his contract, has acquired the right of free travel on trains running over the railroad in Pennsylvania.
The contract related to two certain definite and clearly described subjects. There is' no obscurity or ambiguity about the rights which were acquired on each side. Lynch was to have free transportation in the trains of the railroad company; that is to say, whensoever and wheresoever they might be run on its tracks. Looking at the contract as it was viewed by the parties at the time when it was made and under the circumstances then existing, it is impossible to make any mistake about its meaning. The right to be enjoyed in the trains was as clearly understood as the right to use the water. The railroad track at that time extended, or was authorized to extend, from Baltimore to Williamsport, being entirely within the State of Maryland. If this track *240had been described by its termini, and it had been stated that the trains in which Lynch was to travel were to be run only on this track, the intention of the parties would have been stated in minute detail. But the statement would not have been more clear than it was in the instrument which was executed. When a contract is made about an interest distinctly and specifically identified, it would require very extraordinary circumstances to justify a construction which should apply it to another and different object. Whatever may possibly arise in the infinite variety and complexity of human affairs,, it is very safe to say that nothing of this kind exists in the present case. It is nothing to the purpose that the railroad has acquired the corporate capacity to have more extended tracks than it had at the time of the contract. The contract was for what it could then give ; and not for what it might in the future acquire the power to give. Suppose in the course of events it should extend its track to California, would it be argued that it was bound to furnish to Lynch transportation the whole distance ?
(Decided January 8th, 1896.)
Lynch was travelling in the cars of the Western Maryland Railroad on the Baltimore and Cumberland ■ Valley Road in the State of Pennsylvania, and was ejected without unnecessary force because he refused to pay fare. He brought suit against the Western Maryland Railroad Company and recovered a judgment. The railroad company had refused him a pass over this portion of its road. We leave out of view many questions which were argued at the bar, among others the effect of the Inter-State Commerce Law on the relations of the parties, and rest our decision of this case, on the construction of the contract which we have stated. That must defeat a recovery by the plaintiff.

Judgment reversed.